Exhibit 10.1

nStor Technologies, Inc
100 Century Boulevard
West Palm Beach, Florida 33414

April 30, 2004

Hilcoast Development Corp.
100 Century Blvd
West Palm Beach, FL 33417
Attn: Mark F. Levy


Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated June 30, 2003, in the amount of $2,806,744 (the “Note”), which was amended
on December 31, 2003 increasing the outstanding principal of the Note to
$2,919,937 with a maturity date of April 30, 2004 (the “Amended Note”), payable
by nStor Technologies, Inc. to Hilcoast Development Corp., copies of which are
attached hereto.

1)         The maturity date of the Amended Note is hereby extended from April
30, 2004  to July 31, 2004 (“Maturity”).

2)         Accrued and unpaid interest on the Amended Note through April 30,
2004 in the amount of $77,227 is hereby added to the $2,919,937 principal amount
of the Amended Note so that as of the date hereof, the principal amount of the
Amended Note has been increased to $2,997,164 (the “New Principal Amount”). 
Interest at the rate of eight percent (8%) per annum will accrue on the unpaid
New Principal Amount and be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect.

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                                               
Hilcoast Development Corp.


                                                                                               
Agreed:
/s/ Jack
Jaiven                                                                         
By:  /s/ Mark F. Levy
Jack
Jaiven                                                                                          
Mark F. Levy
Vice President and
Treasurer                                                                Vice
President and Secretary